ORDER
This matter having been duly presented to the Court, it is ORDERED that DAVID L. KERVICK of WESTFIELD, who was admitted to the bar of this State in 1975, and who has been suspended from the practice of law since November 19, 2002, by Orders of this Court filed October 28, 2002, and December 7, 2005, be restored to the practice of law, effective immediately, and it is further;
ORDERED that as required by the Court’s Order filed December 7, 2005, DAVID L. KERVICK shall undergo random drug testing supervised by the Office of Attorney Ethics for a period of one year and until the further Order of the Court.